TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00502-CR
                                     NO. 03-08-00503-CR
                                     NO. 03-08-00504-CR




                                  Corey Williams, Appellant

                                               v.

                                 The State of Texas, Appellee



       FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
      NOS. CR22033, CR22056, & CR22081, HONORABLE ED MAGRE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Corey Williams was adjudged guilty by the district court after he pleaded

guilty to indictments accusing him of possessing less than one gram of phencyclidine

(CR22033), possessing more than one gram but less than four grams of methamphetamine

(CR22081), and forging a check (CR22056). See Tex. Health & Safety Code Ann. § 481.115

(West 2003), Tex. Penal Code Ann. § 32.21 (West Supp. 2008). The court assessed punishment in

each cause at ten years’ imprisonment and ordered that the sentences run concurrently.1




  1
   The sentences in cause numbers CR22033 and CR22056 were enhanced by two previous felony
convictions. See Tex. Penal Code Ann. § 12.42(a)(2) (West Supp. 2008). The sentence in cause
number CR22081 was enhanced by one previous felony conviction. See id. § 12.42(a)(3).
               Appellant’s court-appointed attorney has filed a motion to withdraw in each appeal.

The motions are supported by briefs concluding that the appeals are frivolous and without merit.

The briefs meet the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a

professional evaluation of the records demonstrating why there are no arguable grounds to be

advanced.    See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Appellant received a copy of counsel’s briefs and was advised of his right to examine the appellate

records and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the records and counsel’s briefs and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeals.

Counsel’s motions to withdraw are granted.

               The judgments of conviction are affirmed.




                                               ___________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: February 10, 2009

Do Not Publish



                                                  2